294 S.W.3d 141 (2009)
GLASGOW ENTERPRISES, INC., a Missouri Corporation, Plaintiff/Respondent,
v.
Oscar BROOKS and Augustine Brooks, Defendants/Appellants.
No. ED 91845.
Missouri Court of Appeals, Eastern District, Division Three.
October 13, 2009.
*142 Scott D. Mosier, Chesterfield, MO, for appellants.
Thomas A. Connelly, St. Louis, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.
Prior report: 2008 WL 6444484.

ORDER
PER CURIAM.
The defendants, Oscar and Augustine Brooks, appeal the judgment entered by the Circuit Court of St. Louis County. The judgment, inter alia, ordered the defendants to reimburse the plaintiff, Glasgow Enterprises, Inc., for taxes and insurance premiums it paid. The court then granted the defendants a credit of $8,400 against the amount awarded for rent they paid the plaintiff. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. The trial court's judgment is affirmed. Rule 84.16(b)(1).